Citation Nr: 0207240	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945.  His medals and badges included the Purple Heart Medal 
with one Oak Leaf Cluster.  The appellant is his surviving 
spouse.

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 2000 at which time it was remanded 
for further development.  The matter has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran died at a private health care center in 
October 1997 of pneumonia and respiratory failure of 48 
hours' duration.  This was due to or a consequence of chronic 
obstructive pulmonary disease.  Malnutrition and pulmonary 
tuberculosis were other significant conditions contributing 
to his death.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of the pleural 
cavity, rated as 20 percent disabling, residuals of a gunshot 
wound involving Muscle Group I of the left chest region, 
rated as 10 percent disabling, and residuals of a gunshot 
wound involving Muscle Group I of the right chest region, 
also evaluated as 10 percent disabling.  Service connection 
was also in effect for residuals of a fracture of the 5th and 
6th ribs.  The ratings had been static for many years.  A 
combined rating of 40 percent had been in effect from 
February 15, 1962.

3.  The medical evidence of record reasonably shows the 
veteran's service-connected gunshot wound residuals hastened 
or contributed substantially or materially to cause his 
death.  


CONCLUSION OF LAW

The veteran's service-connected gunshot wound residuals 
contributed substantially or materially to the cause of his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§  3.102, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in 
October 1997 at the age of 77.  He was at a private health 
care center at the time of death.  The immediate cause of 
death was listed as pneumonia, respiratory failure, of 48 
hours' duration.  This was due to or as a consequence of 
chronic obstructive pulmonary disease.  Other significant 
conditions listed as contributing to death but not resulting 
in the underlying cause were listed as malnutrition and 
pulmonary tuberculosis.  An autopsy was not performed.  

At the time of the veteran's death, a combined 40 percent 
disability rating was in effect for gunshot wound residuals.  
A 20 percent rating was in effect for residuals of gunshot 
wound to the pleural cavity from February 15, 1962.  A 
10 percent rating was in effect for residuals of a gunshot 
wound to Muscle Group I of the left chest region.  This 
rating had been in effect since July 1945.  Another 
10 percent rating was in effect for gunshot wound residuals 
of Muscle Group I of the right chest region.  This rating had 
been in effect from February 15, 1962.  A noncompensable 
evaluation was also in effect for residuals of a fracture of 
the left 5th and 6th ribs.  This had been in effect from July 
30, 1945.  The combined 40 percent disability rating had been 
in effect from February 15, 1962.

A review of the service medical records is without reference 
to pneumonia, respiratory failure, and/or chronic obstructive 
pulmonary disease.  

The claims file includes private and VA medical records dated 
subsequent to the veteran's discharge from service in 1945 
until his death in 1997.

The post service records include a February 1961 statement 
from a private physician to the effect he had been following 
the veteran for chronic chest disease since January 1959.  
The veteran reportedly had had frequent attacks of cough, 
weakness, and symptoms of exertional dyspnea.  A January 1961 
X-ray study reportedly showed evidence of a patchy area of 
pneumonic infiltration at the right costophrenic angle.  The 
lungs otherwise were fairly well aerated and clear with the 
exception of several linear fibrocalcific densities in the 
left upper lung.  There was no other evidence of recent 
infiltration.  

Examination by VA in February 1961 revealed normal lung 
findings on clinical examination.  Chest X-ray studies showed 
old pleural changes of the left base.  There were healed 
fractures of the left 5th and 6th posterior ribs.  There was 
a calcified density in the left lower chest region.

Additional records include the report of an examination at a 
private facility in December 1992.  Impressions included 
recent right lower lobe pneumonia evidenced by infiltrate on 
X-ray study, resolving; history of bronchiectasis and chronic 
nonspecific rhinitis contributing to cough; and no evidence 
of active tuberculosis. 

At the time of hospitalization by VA in May 1993, the 
veteran's past medical history was described as significant 
for problems which included chronic obstructive pulmonary 
disease.  A history of smoking was reported, with a notation 
that the veteran had quit in 1959.  Also noted was a history 
of tuberculosis in 1989.  It was also reported that in August 
1990 he had status post right upper lobe thoracoplasty at a 
private facility, including right upper lobe lung abscess, 
secondary to previous tuberculosis scarring requiring a 
thoracoplasty, with postoperative pneumonia, among other 
things.  He was treated and evaluated and the final diagnoses 
were:  Negative tuberculosis work-up, with three negative 
acid-fast bacilli stains; mild chronic obstructive pulmonary 
disease; and benign prostatic hypertrophy.

Additional medical records include the report of an 
examination for nontuberculosis diseases and injuries 
accorded the veteran by VA in July 1993.  A history of 
emphysema and bronchitis of several years' duration was made.  
The veteran's wife referred to treatment for tuberculosis in 
1989.  It was related the veteran received treatment for a 
period of one year. In 1990 he developed an abscess of the 
right lung and underwent a thoracotomy.  He was accorded 
clinical examination, chest X-ray studies, and pulmonary 
function testing.  The diagnoses were:  Residuals of a 
gunshot wound to the left chest wall with pleural cavity 
injury; residuals of a gunshot wound to the right chest wall 
with pleural cavity injury; restrictive lung disease 
secondary to the gunshot wound residuals; chronic emphysema 
and bronchitis; status post right thoracotomy with closure of 
a lung abscess with a muscle flap, with residual unresolved 
lung abscess; status post pulmonary tuberculosis, treated in 
1989, inactive (history); status post fracture of the left 
5th and 6th ribs with no residuals.

The examiner noted that service connection was in effect for 
the gunshot wound residuals to the chest walls and the 
examiner stated that this had resulted in restriction of 
chest expansion and restricted ventilatory defect.  The 
examiner stated there was no relationship between the 
service-connected gunshot wound residuals and the veteran's 
"lung condition; such as emphysema, bronchitis, abscess and 
pulmonary tuberculosis."

Following the veteran's death in October 1997, P.N. Gilcrest, 
M.D., stated that the veteran had compromised pulmonary 
function and contracted pulmonary tuberculosis in association 
with and as a direct result of the gunshot trauma to the 
chest wall and intrathoracic structures he sustained in 
service in 1944.  The physician opined that the veteran 
continued to have respiratory problems throughout the 
remainder of his life and he expressed the belief that there 
was "no doubt" the condition was associated with wounds 
sustained in military.  The claims file contains other 
reports of treatment and evaluation by Dr. Gilcrest of the 
veteran in the 1990's.

In July 2001, following the Board's remand, a VA physician 
reviewed the claims file.  The physician stated that a review 
of the record revealed the veteran had a number of pulmonary 
disorders in the years following service, including 
tuberculosis, lung abscess, chronic obstructive pulmonary 
disease, and pneumonia.  The cause of death appeared to have 
been chronic obstructive pulmonary disease and pneumonia 
resulting in respiratory failure.  The physician stated there 
was "no evidence" that the events relating to the veteran's 
death were "in any way" related to the gunshot wound that was 
sustained in the 1940's.  The examiner added there was "no 
evidence" in the literature that a gunshot wound "should be a 
contributory factor in any diseases, such as pneumonia, 
occurring several decades later, tuberculosis, pulmonary 
disease, emphysema or bronchitis."  





Analysis

Initially, the Board notes it has given consideration to the 
provisions of the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2001)].  This 
law redefines the obligations of VA with respect to the duty 
to assist.  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the evidentiary and procedural development of this claim 
has proceeded in accordance with the provisions of the law 
and regulations.

With regard to the requirement to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
the appellant in this case has been afforded ample notice of 
the requirements of law, as well as what evidence is 
necessary to support her claim.  The RO has notified the 
appellant on a number of occasions of the necessity to 
identify and/or provide medical evidence to support her 
claim, and has attempted to obtain record directly from 
sources she has identified.  She has been notified of the law 
and regulations governing the adjudication of her claim and 
of the rationale for the denial of the claim in the 
February 1998 statement of the case, the May 1999 
supplemental statement of the case, and the July 2001 
supplemental statement of the case.  

The Board believes that all available medical evidence 
pertinent to the case has been obtained.  There is no 
reference in the evidence of record to outstanding medical or 
other documentary evidence which might support the 
appellant's claim.  The VCAA and implementing regulations 
require VA to provide a claimant with an examination or to 
obtain a medical opinion based upon review of the evidence of 
record if VA determines it is necessary to decide the claim.  
In this regard, the case was remanded by the Board in March 
2000 specifically for such an opinion.  The opinion has been 
associated with the evidence of record and the Board 
concludes that no further development is necessary.  Also, in 
view of the Board's allowance of the appellant's claim, 
further assistance is unnecessary to substantiate the claim. 

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued.  In this case, the Board finds that the 
appellant is not prejudiced by its consideration of the claim 
pursuant to the new law.  As set forth above, VA has already 
met all obligations to her under the new law.  She has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  In view 
of the foregoing, the Board finds the appellant would not be 
prejudiced by its actions and that a remand for adjudication 
by the RO of her claim under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Having determined that the 
duty to assist has been satisfied, the Board turns to an 
evaluation of the claim on the merits.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered as the 
principal or primary cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Discussion

Although the appellant has argued that a causal connection 
exists between the veteran's service-connected gunshot wound 
residuals and his death, it is now well established that the 
appellant, as a lay person, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and her opinion is entitled to no probative 
weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence which is of record contains an opinion 
from a VA physician who examined the veteran in July 1993.  
Following examination, the examiner opined that there was no 
relationship between the service-connected gunshot wound 
residuals and lung conditions such as emphysema, bronchitis, 
lung abscess, and pulmonary tuberculosis.  The physician, 
however, did not give any reasons for his opinion.  

Following the veteran's death, in April 1998, his principal 
treating physician during the last several years of his life 
indicated that in his opinion the veteran had compromised 
pulmonary function and contracted pulmonary tuberculosis "in 
association with and as a direct result of the gunshot wound" 
the veteran sustained in service.  It was the physician's 
opinion that there was "no doubt" the veteran's respiratory 
problems were associated with the wounds he sustained in 
service.   

Cognizant of the physician's opinion, but also aware of the 
opinion of the examiner in 1993 the Board remanded the case 
in March 2000 in order that an opinion might be obtained to 
hopefully reconcile the opposing opinions.  This was done in 
July 2001.  The examiner stated that the entire claims file 
had been reviewed.  The physician found "no evidence" that 
the events relating to the veteran's death were in any way 
related to the gunshot wounds sustained in the 1940's.  The 
physician indicated that he found no evidence in "the 
literature" that a gunshot wound should be a contributory 
factor in the development of any diseases such as pneumonia 
occurring several decades later, tuberculosis, lung abscess, 
or chronic obstructive pulmonary disease, emphysema, or 
bronchitis.  

It is the Board's responsibility to weigh the credibility and 
probative value of the evidence and, in so doing, the Board 
notes that it may accept one medical opinion and reject 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in the case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The Board notes that the July 2001 opinion that there was no 
evidence that the events relating to the veteran's death were 
in any way related to the gunshot wounds sustained in service 
was made based on a review of the entire claims file, to 
include the statement from the veteran's treating physician 
in 1998.  However, the record reflects that the veteran's 
treating physician affirmatively stated there was "no 
doubt" in his mind that the gunshot wound residuals were in 
some way associated with the compromised pulmonary function 
and contracted tuberculosis the veteran had.  This physician 
had the benefit of having observed the veteran over a period 
of time and would be expected to have the best perspective on 
the veteran's medical status during that time. As a result 
the Board places significant probative weight on his remarks. 
The Board believes it is more than reasonable to find that 
the wound residuals to the chest area rendered the veteran 
less able to resist the disorder that killed him.  This 
opinion compels the Board to afford the appellant the benefit 
of the doubt.  38 U.S.C.A. § 5107 (b).  It follows that the 
claim for service connection for the cause of the veteran's 
death is granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

